Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 11, 12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summer et al. (US 3,554,344).
Summer et al. show an evacuation slide 30 having a sliding surface 52 extending from a head end 32 to a toe end 38, an extendable dropdown volume 108configured to increase a height of the sliding surface at the toe end 38 wherein the extendable dropdown volume is configured to remain in a stowed position at a first sill height as shown in Figure 3 and deploy at a second sill height greater than the first sill height as is shown in Figure 6.
Re claim 2, shown are first and second longitudinal rails 44 and 46 which extend from the head end 32 to the toe end 38 which rails are tubes with the lower end shown in Figure 4 being a transverse tube extending between the longitudinal tubes.
Re claim 5, the extendable dropdown volume extends from a toe of the second rail as seen in Figures 3 and 4.
Re claim 6, the dropdown volume 108 is shown in a u-shaped support in Figure 4.
Re claim 7, a toe portion of rail 44 is located between the extendable dropdown portion 108 and the toe end of the slide 30.

Re claim 9, shown is a load 86 and chord 66 coupled to a pin and the load.
Re claim 11, inherent is a compressed fluid source as is extremely well known in evacuation slides.
Re claim 12, as per claim 2 rejection.
Re claim 17, the extendable dropdown volume remains stowed at a first sill height and deploys at a second sill height greater than the first sill height as is shown in Figures 3 and 6, respectively.
Re claim 18, the measurement device determines an aircraft sill height.
Re claim 19, a lace secures the extendable dropdown volume in a stowed position.
Allowable Subject Matter
Claims 3, 4, 10, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/15/2021